Citation Nr: 0016219	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
trigeminal neuralgia (tic douloureux) with headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for 
temporomandibular joint articulation (TMJ), previously 
characterized as post traumatic displacement of the maxilla, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


REMAND

The veteran served on active duty from January 1966 to 
October 1967 and from November 1990 to March 1991.

This appeal arose from an April 1993 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which awarded service connection 
and which assigned a 10 percent disability evaluation for the 
appellant's post traumatic trigeminal neuralgia with 
headaches and a 10 percent disability evaluation for the post 
traumatic displacement of the maxilla.  In May 1994, the 
appellant and his wife testified at a personal hearing at the 
RO; in June 1994, the hearing officer issued a decision which 
increased the evaluation assigned to the trigeminal neuralgia 
to 30 percent and which confirmed the 10 percent evaluation 
assigned to the maxilla disorder.  A rating action was issued 
in August 1994 which promulgated the decision of the hearing 
officer.  In March 1997, the Board of Veterans' Appeals 
(Board) remanded this case for additional development.  In 
July 1998, the Board issued a decision, which was vacated by 
the Board in September 1998 in order for the RO to consider 
additional evidence that had been received.  In April 1999, 
the RO issued a decision which confirmed and continued the 
denials of the benefits sought.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicates that the veteran was 
hospitalized at a private facility in October 1999, during 
which time he underwent a percuanteous left foraminal ovale 
puncture and radiofrequency rhizotomy for his service-
connected trigeminal neuralgia.  However, there has been no 
examination performed since that time; thus, his condition 
following his surgery is unclear.  Therefore, it is 
determined that an additional examination would be helpful in 
ascertaining the current degree of severity of the service-
connected trigeminal neuralgia and TMJ injury residuals.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA neurologic and dental 
examinations by qualified physicians in 
order to ascertain the current nature and 
degree of severity of the service-
connected trigeminal neuralgia and TMJ 
injury residuals.  

	The neurological evaluation should 
specifically note whether there is 
complete paralysis of the involved nerve; 
it should also be noted whether there is 
chronic facial weakness, muscle 
paralysis, sensory loss or neurological 
deficits involving the 5th cranial nerve.

	The dental examiner should 
specifically note the degree of 
limitation of motion of the 
temporomandibular joint articulation 
(that is, is the inter-cisal range 
limited from 21 to 30 millimeters or from 
11 to 20 millimeters).  It should also be 
noted whether there is severe 
displacement, by malunion of the mandible 
or severe displacement, by nonunion of 
the mandible.  It should further be noted 
whether there is malunion or nonunion of 
the maxilla.  

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims file has been 
reviewed.  

A complete rationale for all opinions 
expressed must be provided.

2.  The RO should readjudicate the 
veteran's claims for increased 
evaluations for his service-connected 
trigeminal neuralgia and TMJ injury 
residuals.  If the decisions remain 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should be returned to the Board if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




